DETAILED ACTION
Claim(s) 1-19 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/25/2019, 05/27/2020, 08/06/2021, 08/26/2021, and 12/01/2021 are being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herbert Harttig (Pub. No. US 2014/0005492), hereinafter referred to as Harttig.
The claims are generally directed towards an array of pre-connected analyte sensors, the array comprising: a substrate, a first plurality of electrical contacts disposed on the substrate; a second plurality of electrical contacts disposed on the substrate; and a plurality of analyte sensors disposed on the substrate, each of the plurality of analyte sensors comprising a first sensor electrical contact coupled to a corresponding one of the first plurality of electrical contacts on the substrate, and a second sensor electrical contact coupled to a corresponding one of the second plurality of electrical contacts on the substrate.
Regarding Claim 1, Harrtig discloses an array of pre-connected analyte sensors (Abstract, Fig. 2, element 114 and 118, and para. [0057], “plurality of sensor units on a common substrate”, and para. [0075]), the array comprising: 
a substrate (Fig. 2, elements 122 and 124, para. [0057], [0075], “common substrate”), 
a first plurality of electrical contacts disposed on the substrate (Fig. 2, elements 140 and 124, para. [0175], “sensor electrodes are electrically connected to conductive paths … sensor electrode may be contacted via one respective connector portion”, and para. [0176]); 
a second plurality of electrical contacts disposed on the substrate (Fig. 2, elements 140 and 124, para. [0175], “sensor electrodes are electrically connected to conductive paths … sensor electrode may be contacted via one respective connector portion”, and para. [0176]); and 
a plurality of analyte sensors disposed on the substrate (Fig. 2, element 120, para. [0057], para. [0075], and para. [0173-0174], “sensor unit … implantable portion … connector substrate and sensor unit substrate”) each of the plurality of analyte sensors comprising 
a first sensor electrical contact (Fig. 2, elements 136, “conductive path”) coupled to a corresponding one of the first plurality of electrical contacts on the substrate (para. [0175], “conductive paths extend from respective sensor electrodes to a plurality of connector portions located in a connector part of the sensor unit”), and 
a second sensor electrical contact (Fig. 2, elements 136, “conductive path”) coupled to a corresponding one of the second plurality of electrical contacts on the substrate (para. [0175], “conductive paths extend from respective sensor electrodes to a plurality of connector portions located in a connector part of the sensor unit”).
Regarding Claim 2, Harrtig discloses the array of Claim 1, wherein the first plurality of electrical contacts are aligned along the substrate (Fig. 2, elements 140 and 124, electrical contacts are aligned on the substrate, and para. [0057] and [0075]).
Regarding Claim 3, Harrtig discloses the array of Claim 2, wherein the first plurality of electrical contacts are formed from an exposed contact surface (para. [0175-0176], “sensor electrode may be contacted via one respective connector portion … connector portions remain uncovered …”).
Regarding Claim 4, Harrtig discloses the array of Claim 1, wherein the second plurality of electrical contacts are aligned along the substrate (Fig. 2, elements 140 and 124, electrical contacts are aligned on the substrate, and para. [0057] and [0075]).
Regarding Claim 5, Harrtig discloses the array of Claim 4, wherein the second plurality of electrical contacts are formed from an exposed contact surface (para. [0175-0176], “sensor electrode may be contacted via one respective connector portion … connector portions remain uncovered …”).
Regarding Claim 6, Harrtig discloses the array of Claim 1, wherein the first and second plurality of electrical contacts are configured to connect with a separate device (Fig. 1 and Fig. 4, elements 140 and 148, para. [0177], “evaluation unit … electric contact pads are electrical connected to at least one electronic device …” and para. [0182], “connector portions are aligned to corresponding electrical contact pads”).
Regarding Claim 7, Harrtig discloses the array of Claim 6, wherein the separate device is a component of a manufacturing station (Fig. 1 and Fig. 4, elements 140 and 148, para. [0177], and para. [0182], the array is capable of being connected to an evaluation device, therefore it is capable of being connected to a manufacturing station).
Regarding Claim 8, Harrtig discloses the array of Claim 1, wherein the substrate comprises at least one singulation feature configured to facilitate singulation of the substrate into a plurality of sensor carriers (Fig. 1 and Fig. 2, “evaluation unit” and “sensor unit”, para. [0057], “plurality of sensor units on a common substrate … sensor units are cut from the common substrate … die cutting process and a laser cutting process”, and para. [0075]), wherein each of the plurality of sensor carriers is attached to an individual one of the analyte sensors (Fig. 1, element 114 and element 112, a single evaluation unit is connected to a single sensor unit).
Regarding Claim 10, Harrtig discloses the array of Claim 1, wherein the substrate comprises an elongated dimension (Fig. 2, element 124 and 142, “connector substrate”, connector substrate is elongated, and para. [0057] and [0075]), wherein the plurality of analyte sensors extend beyond an edge of the substrate in a direction orthogonal to the elongated dimension (Fig. 2, elements 122 and 120, “sensor unit substrate”, sensor unit substrate which includes the analyte sensors extends beyond an edge of the connector substrate, and para. [0057] and [0075]).
Regarding Claim 12, Harrtig discloses the array of Claim 1, wherein the substrate comprises a flexible substrate configured to be rolled onto a reel (para. [0174], “connector substrate and the sensor unit substrate preferably may be formed using a flexible plastic material”, therefore the substrate is capable of being rolled onto a reel, and para. [0075], “reel-to-reel processes may be implemented, thereby creating a large number of sensor units on a common substrate”, a reel-to-reel manufacturing process involves the substrate being rolled onto a reel).
Regarding Claim 17, Harrtig discloses the array of Claim 1, wherein the substrate includes processing circuitry configured to perform at least potentiostat measurements for the plurality of analyte sensors (Fig. 1, element 148, 150, and 152, para. [0177], “electric contact pads are electrically connected to at least one electronic device via a plurality of leads … electronic device may comprise one or more potentiostats” and para. [0025]).
Regarding Claim 19, Harrtig discloses the array of Claim 1, wherein the array comprises one or more strips (Fig. 2, elements 140, para. [0057], para. [0075], and para. [0182], “plurality of fingers, each of the fingers aligned to the respective electric contact pad … other types of alignment are possible”, the fingers and connector portions comprise strips, but they also can be aligned in different ways as long as the connector portions align with the electric contact pads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert Harttig (Pub. No. US 2014/0005492), hereinafter referred to as Harttig, as applied to claims 1 and 17 above, and further in view of Moein et al. (Pub. No. US 2012/0323098), hereinafter referred to as Moein.
Regarding Claim 9, Harrtig discloses the array of Claim 1.
However, Harrtig does not explicitly disclose the array further comprises a plurality of identifiers disposed on the substrate.
Moein teaches of an analyte sensor (Abstract, Fig. 6), including a substrate (Fig. 6, element 501), first plurality and second plurality of electrical contacts (Fig. 7, elements 502D, 504B, and 507B), plurality of analyte sensors (Fig. 3, element 32 and 32A, and para. [0093], “sensing layer on the working electrode …”), and first and second sensor electrical contacts (Fig. 7, and para. [0102], “working electrode including a working electrode trace …”). Moein further teaches that the array includes an identifier on the substrate (para. [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate and analyte sensors disclosed by Harrtig to additionally include an identifier on the substrate. Moein teaches that the identifiers allow for the analyte sensors to be uniquely identified for batch or lot numbers, which would allow for quality control in a manufacturing setting (para. [0109]).
Regarding Claim 18, Harrtig discloses the array of Claim 17.
However, Harrtig does not explicitly disclose the array further comprises communications circuitry operable by the processing circuitry to send and receive data associated with each of the analyte sensors together with an identifier for that analyte sensor.
	Moein teaches of an analyte sensor (Abstract, Fig. 6), including a substrate (Fig. 6, element 501), first plurality and second plurality of electrical contacts (Fig. 7, elements 502D, 504B, and 507B), plurality of analyte sensors (Fig. 3, element 32 and 32A, and para. [0093], “sensing layer on the working electrode …”), and first and second sensor electrical contacts (Fig. 7, and para. [0102], “working electrode including a working electrode trace …”). Moein teaches the sensor is configured to connect to a sensor electronics unit to apply and obtain signals from the sensor (para. [0187]). Moein further teaches of a data processing unit connected to the sensor to transmit and/or receive data from the analyte sensor (para. [0157]), which can include an identifier (para. [0057] and [0188]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array disclosed by Harrtig to additionally include communications circuitry to send and receive data. Moein teaches that sending and receiving data allows for the monitoring system to send the data to a processing terminal or to be displayed for user interpretation (para. [0171]). 
Claim(s) 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert Harttig (Pub. No. US 2014/0005492), hereinafter referred to as Harttig as applied to claim 1 and 10 above, and further in view of James Say (Pub. No. US 2012/0291254), hereinafter referred to as Say ‘254.
Regarding Claim 11, Harrtig discloses the array of Claim 10.
While Harrtig discloses reel-to-reel manufacturing (para. [0075]), Harrtig does not explicitly disclose a feed-guide strip that runs along an opposing edge of the substrate in the elongated dimension.
Say ‘254 teaches of a process for manufacturing an electrochemical sensor module (Abstract). Say ‘254 teaches that the electrochemical sensor includes electrodes for use in the sensor modules including an elongated member with multiple electrodes (para. [0044-0045]). Say ‘254 further teaches of a carrier body (Fig. 3, element 101) with a plurality of index holes (Fig. 3, element 302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array disclosed by Harrtig to explicitly include index holes to run along any dimension of the arrays. Say ‘254 teaches that index holes allow for the carrier body and system to move through the manufacturing process (para. [0056]). 
Regarding Claim 13, modified Harrtig discloses the array of Claim 11, wherein the feed-guide strip is removable from the substrate (Say ‘254, para. [0049], “completed sensor modules … after being removed from the carrier 101”).
Regarding Claim 14,  Harrtig discloses the array of Claim 1.
However, Harrtig does not explicitly disclose wherein the substrate comprises a molded thermoplastic having a plurality of datum features that control a position and orientation of the plurality of analyte sensors, and wherein the first plurality of electrical contacts and the second plurality of electrical contacts each comprise embedded conductive traces in the molded thermoplastic.
Say ‘254 further teaches of a housing portion (Fig. 5, element 410) which is a molded component to be arranged on a carrier (para. [0053]). Say ‘254 further teaches that the molded component comprises a plurality of grooves and wells to define channels to hold electrodes (para. [0064] and Fig. 4, elements 412 and 414). Say ‘254 further teaches that the molded component includes embedded electrical contacts (para. [0053], [0080], and [0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array disclosed by Harrtig to include a molded thermoplastic substrate that allows for wells and grooves to align analyte sensors. Say ‘254 teaches that channels allow for the electrodes to be aligned properly with different contact elements to route signals generated to a processing unit (para. [0053]). Further, one of ordinary skill would recognize that using thermoplastics to produce a mold for an array of sensors is a known process within the art and would yield predictable results as taught by Say ‘254 above.
Regarding Claim 15, Harrtig discloses the array of Claim 1.
However, Harrtig does not explicitly disclose further comprising a first datum structure coupled to the array, the first datum structure configured to position at least one analyte sensor.
Say ‘254 further teaches of a housing portion (Fig. 5, element 410) which is a molded component to be arranged on a carrier (para. [0053]). Say ‘254 further teaches that the molded component comprises a plurality of grooves and wells to define channels to hold electrodes (para. [0064] and Fig. 4, elements 412 and 414). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array disclosed by Harrtig to include a datums that allow the alignment of analyte sensors. Say ‘254 teaches that channels allow for the electrodes to be aligned properly with different contact elements to route signals generated to a processing unit (para. [0053]). Further, one of ordinary skill would recognize that using thermoplastics to produce a mold for an array of sensors is a known process within the art and would yield predictable results as taught by Say ‘254 above.
Regarding Claim 16, modified Harrtig discloses the array of Claim 15.
However, modified Harrtig does not explicitly disclose wherein the first datum structure includes at least one singulation feature configured to facilitate singulation of the first datum structure into a plurality of second datum structures, wherein each of the plurality of second datum structures is coupled to a corresponding one of a plurality of sensor carriers formed by the substrate.
	Say ‘254 further teaches that multiple sensor modules can be produced at one time using the same substrate (Fig. 4 and Fig 6, elements 400 and 400’, and para. [0062]). Say ‘254 further teaches of a support member connecting the two sensors (Fig. 6, element 334, and para. [0066]). Say ‘254 further teaches of using a separation station to separate the sensors into individual sensors, which includes stamping machines or laser cutting machines (para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the datum structures disclosed by modified Harrtig to explicitly disclose a singulation feature to separate a first datum feature into a second datum feature. Say ‘254 teaches that by manufacturing sensors in an assembly line, including singulation features allows for the sensor modules to be produced in a reel-to-reel system and increases production (para. [0041]). Further, one of ordinary skill in the art would recognize that singulation features are known within the art of electrode manufacturing as taught my Say ‘254 (para. [0054]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
James Say (Pub. No. US 2015/0313521), hereinafter referred to as Say ‘521 discloses a sensor module a substrate with first and second electrical contacts (Fig. 2, elements 112 and 114), and an analyte sensor extending beyond and exposed edge (Fig. 3, element 142). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791